DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 March 2021 has been considered by the examiner.

Drawings
The drawings are objected to because:
Figure 1 uses reference character “120” to refer to “User Interface,” whereas the specification uses reference character “118” (see [0023]).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, 10, 14 and 20 are objected to because of the following informalities:
Claim 1: In the “classifying” step, “patent” should be “patient”
Claim 9: In the first line, “patent” should be “patient”
Claim 10: In the first line, “patent” should be “patient”
Claim 14: In the “a non-transitory” and “a machine learning” limitations, “patent” should be “patient”
Claim 20: In the “assigning” and “providing” steps, “patent” should be “patient”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-13 and 20) and machine (claims 14-19) which recite steps of: (claim 1) receiving a patient safety event report, extracting a plurality of features, and classifying the patent safety event report; (claim 14) receive a patient safety event report, extract a plurality of features, assign the patent safety report to at least one of a plurality of clinically relevant output classes, and display the at least one of the plurality of clinically relevant output classes; and (claim 20) receiving a patient safety event report, extracting a plurality of features, assigning the patent safety event report, and providing the patient safety report.

Step 2A, Prong One:
These steps of (claim 1) extracting a plurality of features and classifying the patent safety event report; (claim 14) extract a plurality of features and assign the patent safety report to at least one of a plurality of clinically relevant output classes; and (claim 20) extracting a plurality of features and assigning the patent safety event report, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) machine learning model and (claim 14) processor, output device, non-transitory computer readable medium, network interface, machine learning model, user interface, and display language, these steps in the context of these claims encompass a mental process of the user. 
	Specifically, extracting features and classifying/assigning a patient safety report are limitations which are able to be performed in the human mind, or in the mind with the aid of pen and paper or a computer.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, further reciting a mental process of making a selection; claims 2 and 4-10, further narrowing classifying the patient safety event report; and claims 16-17 and 19, further narrowing assign the patient safety event report).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) machine learning model and (claim 14) processor, output device, non-transitory computer readable medium, network interface, machine learning model, user interface, and display amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Figures 1 and 7, [0019], and [0047]-[0051], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claim 1) receiving a patient safety event; (claim 14) receive a patient safety event report; and (claim 20) receiving a patient safety event report amount to mere data gathering; recitation of (claims 1, 14, 20) patient safety event report amounts to selecting a particular data source or type of data to be manipulated; and recitation of (claim 14) a user interface that displays the at least one of the plurality of clinically relevant output classes to a user at the output device and (claim 20) providing the patent safety event report to a supervisor for review if the assigned class is one of a predetermined subset of the plurality of clinically relevant output classes amounts to insignificant application, specifically insignificant post-solution activity, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) machine learning model and (claim 14) processor, output device, non-transitory computer readable medium, network interface, machine learning model, user interface, and display generally linking to a computer environment; and (claims 1, 14, 20) patient safety event report and health information technology system generally link to healthcare, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15 and 16, reciting machine learning model, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claim 3, reciting that the patient safety event report is a first patient safety event report of a plurality of patient safety event report reports, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 1-17 and 19-20, reciting patient safety event report thereby generally linking to healthcare, claims 11-13, 15-16, and 18, reciting word embedding/document embedding, latent Dirichlet allocation, bag-of-words, and/or machine learning thereby generally linking to the field of machine learning and natural language processing, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: (claims 1, 14, 20) receiving a patient safety event report, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); and (claim 14) a user interface that displays, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al. (An Evaluation of Patient Safety Event Report Categories Using Unsupervised Topic Modeling), hereinafter Fong. 

Claim 1:
Fong discloses:
A method comprising:
receiving a patient safety event report from a health information technology (HIT) system;
Pages 9 and 10 disclose collecting patient safety event (PSE) reports.
extracting a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report; and
Pages 11-14 disclose utilizing Latent Dirichlet Allocation (LDA) to model topics in the PSE reports (i.e. extract features).
classifying the patent safety event report into at least one of a plurality of clinically relevant output classes from at least the plurality of features at a machine learning model.
Page 14 discloses categorizing the reports based on the identified LDA topics, which as on Pages 7-8 is part of an unsupervised machine learning model.



Claim 2:  Fong discloses the method of claim 1, as discussed above.
Fong further discloses:
the plurality of clinically relevant output classes each represent an event type associated with an event that is the subject of the patient safety event report.
Page 15 discloses LDA topics that are clearly associated with specific general event type (GET) categories (i.e. event subject of PSE report).

Claim 3:  Fong discloses the method of claim 1, as discussed above.
Fong further discloses:
the patient safety event report is a first patient safety event report of a plurality of patient safety event reports, the method further comprising selecting a set of the patient safety event reports from the plurality of patient safety event reports that have been categorized in a particular event class, and selecting the first patient safety event report from the set of the patient safety event reports.
Pages 9 and 10 disclose a plurality of PSE reports. Page 12 discloses selecting every report (i.e. including the first) for LDA implementation, wherein the reports already have GET categories assigned.

Claim 4:  Fong discloses the method of claim 1, as discussed above.
Fong further discloses:
the plurality of clinically relevant output classes each represent casual factors associated with an event that is the subject of the patient safety event report.
Page 16, Table 2 demonstrates LDA topics (i.e. 8, 2, 4, 5, and 9) which correspond well with GET categories (i.e. medication/fluid, fall, lab/specimen, medication/fluid, and lab/specimen), wherein medication/fluid, fall, and lab/specimen could all be causal factors.

Claim 5:  Fong discloses the method of claim 1, as discussed above.
Fong further discloses:
the plurality of clinically relevant output classes each represent one of a name of a medication, a brand name of a medication, and a category of medication.
Page 16, Table 2 demonstrates LDA topics (i.e. 8 and 5) which correspond well with the GET category of medication/fluid.

Claim 7:  Fong discloses the method of claim 1, as discussed above.
Fong further discloses:
the plurality of clinically relevant output classes each represent a key word used in indexing the plurality of patient safety event reports.
Page 16, Table 2 demonstrates LDA topics (i.e. classes) corresponding to top words (i.e. key words) used to categorize (i.e. index) the PSE reports.

Claim 12:  Fong discloses the method of claim 1, as discussed above.
Fong further discloses:
extracting a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report comprises extracting the plurality of features via latent Dirichlet allocation.
Pages 11-14 disclose utilizing Latent Dirichlet Allocation (LDA) to model topics in the PSE reports (i.e. extract features).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 9-11, and 13-20  are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (An Evaluation of Patient Safety Event Report Categories Using Unsupervised Topic Modeling), hereinafter Fong, in view of Johansen et al. (US 2018/0268298 A1), hereinafter Johansen. 

Claim 6:  Fong discloses the method of claim 1, as discussed above.

While Fong does disclose clinically relevant output classes (e.g. Page 16, Table 2), Fong does not explicitly disclose “the plurality of clinically relevant output classes each represent a tenor of the patient safety report.” However, Johansen does disclose this limitation, specifically:
the plurality of clinically relevant output classes each represent a tenor of the patient safety report.
[0011] discloses sentiment classification (i.e. tenor), including positive or negative, as well as very positive, somewhat positive, neutral, very negative, or somewhat negative.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fong with “the plurality of clinically relevant output classes each represent a tenor of the patient safety report” as disclosed by Johansen.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong in order to “classify a sentence based on the decision of the methods” which includes bag of words and LSTM methods (Johansen: [0007]).


Claim 9:  Fong discloses the method of claim 1, as discussed above.

While Fong does disclose clinically relevant output classes (e.g. Page 16, Table 2), Fong does not explicitly disclose “classifying the patent safety event report into at least one of a plurality of clinically relevant output classes comprises providing the plurality of features to each of a plurality of binary classifiers, each of the plurality of binary classifiers representing one of the plurality of classifiers, to provide a probability value representing each class and selecting the at least one of the plurality of clinically relevant output classes as a set of classes having the highest probabilities.” However, Johansen does disclose this limitation, specifically:
classifying the patent safety event report into at least one of a plurality of clinically relevant output classes comprises providing the plurality of features to each of a plurality of binary classifiers, each of the plurality of binary classifiers representing one of the plurality of classifiers, to provide a probability value representing each class and selecting the at least one of the plurality of clinically relevant output classes as a set of classes having the highest probabilities.
[0074] discloses a binary classification providing a probability for each class, where as in [0062] the classification probability is compared to a set threshold value, wherein exceeding the probability threshold value (i.e. high probability) amounts to acceptance of the classification. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fong with “classifying the patent safety event report into at least one of a plurality of clinically relevant output classes comprises providing the plurality of features to each of a plurality of binary classifiers, each of the plurality of binary classifiers representing one of the plurality of classifiers, to provide a probability value representing each class and selecting the at least one of the plurality of clinically relevant output classes as a set of classes having the highest probabilities” as disclosed by Johansen.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong in order to “classify a sentence based on the decision of the methods” which includes bag of words and LSTM methods (Johansen: [0007]).

Claim 10:  Fong discloses the method of claim 1, as discussed above.

While Fong does disclose clinically relevant output classes (e.g. Page 16, Table 2), Fong does not explicitly disclose “classifying the patent safety event report into at least one of the plurality of clinically relevant output classes comprises providing the plurality of features to each of a plurality of binary classifiers, each of the plurality of binary classifiers representing one of the plurality of classifiers, to provide a probability value representing each class and selecting each class having a probability value exceeding a threshold value as the at least one of the plurality of clinically relevant output classes.” However, Johansen does disclose this limitation, specifically:
classifying the patent safety event report into at least one of the plurality of clinically relevant output classes comprises providing the plurality of features to each of a plurality of binary classifiers, each of the plurality of binary classifiers representing one of the plurality of classifiers, to provide a probability value representing each class and selecting each class having a probability value exceeding a threshold value as the at least one of the plurality of clinically relevant output classes.
[0074] discloses a binary classification providing a probability for each class, where as in [0062] the classification probability is compared to a set threshold value, wherein exceeding the threshold value amounts to acceptance of the classification.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fong with “classifying the patent safety event report into at least one of the plurality of clinically relevant output classes comprises providing the plurality of features to each of a plurality of binary classifiers, each of the plurality of binary classifiers representing one of the plurality of classifiers, to provide a probability value representing each class and selecting each class having a probability value exceeding a threshold value as the at least one of the plurality of clinically relevant output classes” as disclosed by Johansen.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong in order to “classify a sentence based on the decision of the methods” which includes bag of words and LSTM methods (Johansen: [0007]).

Claim 11:  Fong discloses the method of claim 1, as discussed above.

While Fong does disclose clinically relevant output classes (e.g. Page 16, Table 2), Fong does not explicitly disclose “extracting a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report comprises extracting the plurality of features via one of word embedding and document embedding.” However, Johansen does disclose this limitation, specifically:
extracting a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report comprises extracting the plurality of features via one of word embedding and document embedding.
[0054] discloses feature extraction via word embedding (e.g. word2vec)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fong with “extracting a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report comprises extracting the plurality of features via one of word embedding and document embedding” as disclosed by Johansen.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong in order to “classify a sentence based on the decision of the methods” which includes bag of words and LSTM methods (Johansen: [0007]).

Claim 13:  Fong discloses the method of claim 1, as discussed above.	

While Fong does disclose clinically relevant output classes (e.g. Page 16, Table 2), Fong does not explicitly disclose “extracting a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report comprises extracting the plurality of features via a bag-of-words approach.” However, Johansen does disclose this limitation, specifically:
extracting a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report comprises extracting the plurality of features via a bag-of-words approach.
[0054] discloses use of a bag of words (BoW) model for feature extraction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fong with “extracting a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report comprises extracting the plurality of features via a bag-of-words approach” as disclosed by Johansen.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong in order to “classify a sentence based on the decision of the methods” which includes bag of words and LSTM methods (Johansen: [0007]).

Claim 14:  
Fong discloses:
A system comprising:
a network interface that receives a patient safety event report from a health information technology (HIT) system;
Pages 9 and 10 disclose collecting patient safety event (PSE) reports. Johansen discloses a network interface, as discussed below.
a feature extractor that extracts a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report;
Pages 11-14 disclose utilizing Latent Dirichlet Allocation (LDA) to model topics in the PSE reports (i.e. extract features).
a machine learning model that assigns the patent safety event report to at least one of a plurality of clinically relevant output classes from at least the plurality of features; and
Page 14 discloses categorizing the reports based on the identified LDA topics, which as on Pages 7-8 is part of an unsupervised machine learning model.
a user interface that displays the at least one of the plurality of clinically relevant output classes to a user at the output device.
Fong_categories Page 16, Table 2 demonstrates an output of clinically relevant classes. Johansen discloses the user interface output device, as discussed below.

While Fong does disclose feature extraction, assigning the PSE report to classes, and an output as discussed above, Fong does not explicitly disclose “a processor, an output device; and a non-transitory computer readable medium storing machine executable instructions for classifying a patent safety event report into at least one of a plurality of clinically relevant output classes, the machine executable instructions comprising: a network interface…; and a user interface that displays…to a user at the output device.” However, Johansen does disclose these limitations, specifically:
a processor;
Figure 17 and [0104]-[0113] disclose a processor.
an output device; and
Figure 17 and [0104]-[0113] disclose an output device (e.g. user interface output devices).
a non-transitory computer readable medium storing machine executable instructions for classifying a patent safety event report into at least one of a plurality of clinically relevant output classes, the machine executable instructions comprising:
Figure 17 and [0129] disclose a non-transitory computer readable storage medium storing instructions executable by a processor to perform the functions of the system.
a network interface…
Figure 17 and [0104] disclose a network interface.
a user interface that displays…to a user at the output device.
Figure 17, [0104] and [0107] disclose user interface output devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Fong with “a processor, an output device; and a non-transitory computer readable medium storing machine executable instructions for classifying a patent safety event report into at least one of a plurality of clinically relevant output classes, the machine executable instructions comprising: a network interface…; and a user interface that displays…to a user at the output device” as disclosed by Johansen.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong in order to “implement the machine learning systems” (Johansen: [0104]).

Claim 15:  Fong in view of Johansen discloses the system of claim 14, as discussed above.
Fong further discloses:
the machine learning model comprises a plurality of classifiers, each of the plurality of classifiers being trained to produce a probability that the patient safety event report belongs to an associated one of the plurality of output classes.
Page 13 discloses the unsupervised LDA classifying the report topics based on probability of association to the GET categories.

Claim 16:  Fong in view of Johansen discloses the system of claim 15, as discussed above.

While Fong does disclose clinically relevant output classes (e.g. Page 16, Table 2), Fong does not explicitly disclose “the machine learning model assigns the patient safety event report into each class for which the probability that the patient safety event report belongs to that class exceeds a threshold value.” However, Johansen does disclose this limitation, specifically:
the machine learning model assigns the patient safety event report into each class for which the probability that the patient safety event report belongs to that class exceeds a threshold value.
[0074] discloses a binary classification providing a probability for each class, where as in [0062] the classification probability is compared to a set threshold value, wherein exceeding the threshold value amounts to acceptance of the classification.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Fong with “the machine learning model assigns the patient safety event report into each class for which the probability that the patient safety event report belongs to that class exceeds a threshold value” as disclosed by Johansen.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong in order to “classify a sentence based on the decision of the methods” which includes bag of words and LSTM methods (Johansen: [0007]).

Claim 17:  Fong in view of Johansen discloses the system of claim 14, as discussed above.
Fong further discloses:
the plurality of clinically relevant output classes each represent an event type associated with an event that is the subject of the patient safety event report.
Page 16, Table 2 demonstrates LDA topics (i.e. 8, 2, 4, 5, and 9) which correspond well with GET categories (i.e. medication/fluid, fall, lab/specimen, medication/fluid, and lab/specimen), wherein medication/fluid, fall, and lab/specimen could all be causal factors.



Claim 18:  Fong in view of Johansen discloses the system of claim 14, as discussed above. 
Fong further discloses:
a feature extractor that extracts a plurality of features using one of a topic modelling approach, a word embedding approach, a document embedding approach, and a bag-of-words approach.
Pages 11-14 (and whole document) disclose a topic modelling approach for feature extraction.

Claim 19:  Fong in view of Johansen discloses the system of claim 14, as discussed above.

While Fong does disclose clinically relevant output classes (e.g. Page 16, Table 2), Fong does not explicitly disclose “the plurality of clinically relevant output classes each represent a tenor of the patient safety event report, with a first class representing a positive tenor, a second class representing a neutral tenor, and a third class representing a negative tenor.” However, Johansen does disclose this limitation, specifically:
the plurality of clinically relevant output classes each represent a tenor of the patient safety event report, with a first class representing a positive tenor, a second class representing a neutral tenor, and a third class representing a negative tenor.
[0011] discloses sentiment classification (i.e. tenor), including positive or negative, as well as very positive, somewhat positive, neutral, very negative, or somewhat negative.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fong with “the plurality of clinically relevant output classes each represent a tenor of the patient safety event report, with a first class representing a positive tenor, a second class representing a neutral tenor, and a third class representing a negative tenor” as disclosed by Johansen.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong in order to “classify a sentence based on the decision of the methods” which includes bag of words and LSTM methods (Johansen: [0007]).

Claim 20:
Fong discloses:
A method comprising:
receiving a patient safety event report from a health information technology (HIT) system;
Pages 9 and 10 disclose collecting patient safety event (PSE) reports.
extracting a plurality of features representing the semantic content of a free-text narrative associated with the patient safety event report;
Pages 11-14 disclose utilizing Latent Dirichlet Allocation (LDA) to model topics in the PSE reports (i.e. extract features).
assigning the patent safety event report into one of a plurality of clinically relevant output classes 
Page 14 discloses categorizing the reports based on the identified LDA topics, which as on Pages 7-8 is part of an unsupervised machine learning model. Johansen discloses sentiment classification (i.e. tone), as discussed below.
providing the patent safety event report to a supervisor for review if the assigned class is one of a predetermined subset of the plurality of clinically relevant output classes.
This is a contingent limitation which does not have to be performed. The claimed invention may be practiced without the condition happening, thus the step is not required by the broadest reasonable interpretation of the claim (MPEP 2111.04(II)).

While Fong does disclose clinically relevant output classes (e.g. Page 16, Table 2), Fong does not explicitly disclose “assigning the patent safety event report into one of a plurality of clinically relevant output classes representing a tone of the report.” However, Johansen does disclose this limitation, specifically:
assigning the patent safety event report into one of a plurality of clinically relevant output classes representing a tone of the report; and
[0011] discloses sentiment classification (i.e. tone).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fong with “assigning the patent safety event report into one of a plurality of clinically relevant output classes representing a tone of the report” as disclosed by Johansen.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong in order to “classify a sentence based on the decision of the methods” which includes bag of words and LSTM methods (Johansen: [0007]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (An Evaluation of Patient Safety Event Report Categories Using Unsupervised Topic Modeling), hereinafter Fong, in view of Cohan et al. (Identifying Harm Events in Clinical Care through Medical Narratives), hereinafter Cohan. 

Claim 8:  Fong discloses the method of claim 1, as discussed above.

While Fong does disclose clinically relevant output classes (e.g. Page 16, Table 2), Fong does not explicitly disclose “the plurality of clinically relevant output classes include a first class indicating that the event that is the subject of the patient safety event report is associated with a given event type and a second class indicating that the event that is the subject of the patient safety event report is not associated with a given event type.” However, Cohan does disclose this limitation, specifically:
the plurality of clinically relevant output classes include a first class indicating that the event that is the subject of the patient safety event report is associated with a given event type and a second class indicating that the event that is the subject of the patient safety event report is not associated with a given event type.
Cohan Page 57, Results discloses classifying PSE reports as a harm case (i.e. associated with an event type) or a no-harm case (i.e. not associated with an event type).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Fong with “the plurality of clinically relevant output classes include a first class indicating that the event that is the subject of the patient safety event report is associated with a given event type and a second class indicating that the event that is the subject of the patient safety event report is not associated with a given event type” as disclosed by Cohan.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fong for “identifying harm events in patient care and categorize the harm event types based on their severity” (Cohan: abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fong et al. (Using Active Learning to Identify Health Information Technology Related Patient Safety Events)
Discloses active learning techniques to support classification of patient safety event reports as HIT-related.
Fong et al. (Exploring methods for identifying related patient safety events using structured and unstructured data)
Discloses finding related patient safety reports and identifying trends.
Maitra et al. (US 2016/0048655 A1)
Discloses processing medical records to extract information and relationships, form assessments, and generate reports.
Sadeghi et al. (US 2014/0278448 A1)
Discloses identifying the category of error reported in a medical report.
Saria et al. (US 2012/0290319 A1)
Discloses mining clinical event data to determine indicators of patient outcome.
Zhou et al. (An automated pipeline for analyzing medication event reports in clinical settings)
Discloses an automated analysis of medication event reports, including extraction of information and generating of feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626  

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626